Opinion by
Mr. Justice Williams,
This appeal depends upon whether the several ward or sub-school districts in the city of Pittsburg are within the operation of the act of 1874. By a local law passed in 1869 the powers of these ward districts were modified in some particulars. That act declared the city to be an “independent school district,” *70and named the ward districts “sub-districts.” This act did not create new districts or new boards of school directors, but slightly changed the names of districts that had an existence under the common school law. The purchase and sale of real estate and personal property for the use of the schools of the so-called sub-districts remained in the boards of school directors for the several wards just as it had been before. They continued to hold the exclusive control of the property of the proper district. They had the power, just as before, to buy or build suitable buildings for use as schoolhouses, to levy all school and building taxes, to borrow money and to do all such acts as school directors were authorized by the general school law to do, in the districts of the commonwealth. They fall, for all legal and practical purposes, into the class of officers described by the general law as school directors, and are within the provisions and bound by the directions of the laws regulating the powers and duties of such officers. The act of 1869 fixed their relation to the board of education for the city, and for certain purposes relating to the conduct of the schools subjected them to the supervision of that board; but it did not change their powers as school directors except by imposing an arbitrary limitation upon their power to borrow money. But since the local law of 1869 was passed a new constitution has been adopted in this state. It deals with the subject of the power of school districts and all municipal and quasi municipal bodies to borrow money, and limits that power by declaring that the debt of such bodies shall not exceed a certain proportion to the last adjusted valuation of the property of the district taxable for the payment of such debt. The act of 1874 passed immediately after the adoption of the constitution, and for the purpose of carrying this and other provisions of that instrument into operation, introduces a new and uniform system. It follows the constitutional provision in the limitation it imposes on the power of all the bodies to which it relates to borrow money, and prescribes the manner in which they shall proceed to contract or to increase their indebtedness within the limits fixed. This act supersedes the methods and the limits theretofore existing in different portions of the state, and substitutes its own provisions for them. This was the legislative intent, and this we think was the legal effect of the constitutional provision and the legislation under it.
*71We do not disturb tbe general rule. Ordinarily it is true that a general law will not operate to repeal a previous local act without some words indicative of such an intention. But when it is the duty of the legislature to change an existing system because of some constitutional provision on the subject, and a law is passed for this purpose introducing a new system which is general in its terms and evidently intended to provide a uniform system for all subjects to which it relates, no repealing words are necessary. This doctrine has been recognized in many cases. Among them we may mention Best v. Baumgardner, 122 Pa. 17; Quinn’s Appeal, 162 Pa. 56; Howard’s Appeal, 162 Pa. 374, and Bruce v. Pittsburg, 166 Pa. 152. Hutchinson’s Appeal, 4 Pennypacker, 84, relied on by the appellant, has not been followed, and to avoid all doubt about the subject it is now distinctly overruled, so far as it relates to this question. The assignments of error are overruled and the decree of the court below is affirmed. The costs of this appeal to be paid by the appellant.